DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew (WO 2017070070).
a.	As to claims 11-24, Mathew discloses a conductive printed ink layer being formed on a substrate with a top layer formed on the conductive ink layer.  Mathew further discloses a substrate formed of a plastic, timber materials or paper (paragraph 29).  The substrate is then printed with an electrically conductive ink layer which can be in the form of a serpentine pattern and other geometric patterns (paragarphs 47 and 80).  Further the pattern can have a mask layer or other layers provided over the conductive ink layer (paragraph 58).  
However this reference is silent to the amount of coverage of the conductive ink layer being distributed across 75% of the substrate and the other specifics of the electrically conductive layer.
Mathew discloses that the electrically conductive layer can be formed as a patterned on the substrate, wherein the pattern, shape, size can be selected in advance to from the electrically conductive layer.  Therefor it would have been obvious to one of ordinary skill in the art to have modified Mathew and formed the ink over at least 75 percent of the layer, having a plurality of portions that are generally spaced apart evenly, or having electrically conductive member having a longitudinal length and width in a direction transverse to the length and width of a decrease in flow direction or having the ink decrease generally in the flow direction of the current as one of ordinary skill in the art could have formed any pattern for the electrically conductive member for its intended purpose.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785